Title: Session of Virginia Council of State, 17 November 1778
From: Virginia Council of State
To: 



Tuesday November 17th 1778.


present
His Excellency;
Dudley DiggesDavid Jameson
Thomas WalkerJames Madison
Nathaniel HarrisonBolling Stark &
Joseph Prentis Esquires

  
Walter Batwell esquire a British Subject & formerly an Officer in the British Service having been for some years in this State and hitherto been unable to remove himself & family to Britain & having set forth his Distressed Situation to this Board & praying an allowance of Rations for the Support of himself & Family until next April by which Time he has reason to apprehend he shall be able to remove to some part of Europe; And as this Board consider the said Walter Batwell as a Prisoner of War, They advised his Excellency to Order that two Rations a Day be allowed by the Commissary at this Station unto the said Batwell until the first Day of May next taking his Draught upon the British Commissary General of Prisoners for the amount of such Rations; And his Excellency ordered accordingly.
To this Measure Bolling Stark Esquire Dissented, It not appearing to him that the said Walter Batwell can, with propriety, be considered as a prisoner of War, for altho’ he was a half pay Officer under the British King at the time of his comming to this State, as is set forth yet from his own confession it appears also that he some time ago resigned or sold the said Commission, consequently must stand in the same predicament with other British Subjects now residing in this State who have refused to take the oath of fidelity thereto. That the said Batwell is an object of Charity the Dissentient is fully convinced of; yet the proper mode to adopt for relieving him, as the Dissentient humbly conceives, is not by Rations out of the public Stock of provisions, but by private Contributions: Add to this that establishing such a precedent may possibly be attended with bad consequences at this juncture in as much as every person in a distressed Situation hath an equal claim on the public fund of provisions. Upon these principles & for these Reasons he entered his Dissent.

Adjourned till tomorrow 10 oClock
Signed  Dudley Digges
Thos Walker
Nathl Harrison
David Jameson
Jas Madison
Bolling Stark
Jos. Prentis
